                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JERMAIN D. EVANS                                                           PLAINTIFF

V.                                      4:20CV00754 JM

DAVID BEVIS, et al,                                                        DEFENDANTS


                                         JUDGMENT

       Pursuant to the Order entered on this day, Plaintiff=s Complaint is dismissed without

prejudice.

       IT IS SO ORDERED this 24th day of May, 2021.



                                                           _____________________________
                                                           James M. Moody Jr.
                                                           United States District Judge
